﻿We congratulate you, Sir, on your election to the office of President of the thirty-ninth session of the General Assembly, welcoming in your person a prominent representative of a friendly, non- aligned country with which we have been developing broad, constructive and fruitful relations. We wish you as well as the Secretary-General every success in your demanding work. We also appreciate the work of your predecessor, Mr. Jorge Enrique Illueca.
86.	We welcome Brunei Darussalam as a new Member of the United Nations. We extend to that country our sincere congratulations on its accession to independence.
87.	This highest forum of the United Nations meets at a time when peoples of the world are getting ready to commemorate the fortieth anniversary of the victory over fascism and militarism and the end of the Second World War. The combined will of nations not to allow a recurrence of such a cataclysm gave birth to the Organization. Czechoslovakia, one of the founding Members of the United Nations, has, since the first moments of its existence, been consistently striving for the implementation of the lofty ideals of its Charter in the interest of maintaining and strengthening world peace and developing all-round co-operation among nations. As early as the first session of the General Assembly, we resolutely advocated the very first general control and reduction of armaments and armed forces, the prohibition of the use of atomic energy for military purposes and the elimination from national armaments of atomic weapons and of weapons adaptable then or in the future to mass destruction. At that time, in December 1946, the Czechoslovak delegation stated that it supported without reservation or scepticism the entire relevant resolution and expressed its conviction that the state of the world called for disarmament which would promote the necessary co-operation between all countries of the world.6
88.	Throughout the ensuing four decades, we have been actively supporting the United Nations in its irreplaceable peace-promoting activities and continue to do so.
89.	During this year's successful visit of the Secretary-General to the Czechoslovak Socialist Republic, we expressed at the highest level our commitment to the cause of the United Nations, as well as our readiness to strengthen its activities and confidence in it. We emphasized that in the present volatile international situation, the peoples need the United Nations as a universal institution of a world system of collective security no less than they did at the time of its establishment. We also stressed that the Organization requires the determination of nations to find just solutions to momentous problems because, as history teaches us, there is no other road to peace but peace. Peace itself is the road, and it can be achieved only through patient, collective efforts every day, through gradual, deliberate building of all- round co-operation among States and consistent strengthening of their mutual confidence and security.
90.	Seen from this point of view, this year's general debate so far has been a demonstration of justifiable concern about international developments, which are full of adverse tendencies. Within the short period of the last year, the spiral of the arms race has climbed to unprecedented levels. The stockpiles of nuclear weapons have reached such a tremendous quantity that they are sufficient to bring about multiple general destruction; consequently, there is no reason whatsoever for their further accumulation. The remaining disarmament talks have hardly made any progress. The dialogue has continued to falter. Mistrust among States has increased. There has been open interference in the internal affairs of countries; there have been acts of aggression. The pursuit of the policy of proceeding from a position of force has been intensified. International relations have been further destabilized. Liquidation of so many of the positive achievements from the years of detente has continued.
91.	It is the most reactionary circles of imperialism, primarily those in the United States, that we hold directly responsible for such a course of events— those circles which reflect most clearly the interests of the military-industrial complex, those which have been asserting, instead of the much-needed preservation of the military-strategic balance and a gradual reduction in its level, a policy of force, hegemonism, diktat, State terrorism, striving for military superiority, fanning hotbeds of tension, imposing their imperialist demands on other countries and non-compliance with agreements which have been concluded.
92.	This truly dangerous situation has been particularly aggravated by the installation of new United States intermediate-range missiles hi Western Europe. The reason for this was the fact that these were weapons of a new quality, first-strike weapons with strategic effects. Their deployment has created a completely new military-strategic and political situation. The Geneva talks have been blocked. The prospects for limiting and reducing nuclear weapons have been substantially worsened. If I had to say from this rostrum last year, at the thirty-eighth session, that "the Pershing II missiles are to be deployed a mere 180 kilometres from our borders", then, unfortunately, I have to state now, much to my regret, that they have already been deployed. I must also add that there was nothing for us and our allies to do but to adopt appropriate defensive countermeasures in deploying systems of operational tactical missiles with increased range—which resulted in the fact, for which we are not to blame, that the European continent has only suffered a loss without making any gain. The balance has been restored at a higher and more dangerous level. The presence of new weapons in Western Europe has not brought any increase at all in security; quite the contrary, it has caused a general decrease in security, prompted the growth of mistrust and tension in relations among States, created further complications on the way to agreement and posed a threat to other regions also within their striking radius and, in the long run, to the whole world.
93.	International relations have been considerably aggravated by the continued pursuit of plans aimed at achieving strategic superiority and preparing for a nuclear war in outer space, by the programme to develop and produce means for the militarization of outer space. This space project with "defensive" or "preventive" purposes to be achieved by the envisaged anti-ballistic and anti-satellite systems has in fact shifted the question of war in outer space—in that ‘sixth ocean", as it might be called today—from the realm of theory to that of practice. However, a war in outer space would not be an alternative to a war on earth, as some people foolishly believe, but rather a prelude to it.
94.	The overall state of affairs, furthermore, has been unfavourably affected by the dangerous statements casting doubt on the post-war settlement in Europe in connection with the Yalta and Potsdam Conferences. The authors of these irresponsible utterances, which in essence amount to a refusal to recognize the status quo in Europe, have taken an extremely dangerous step, placing in jeopardy the very foundations of European peace. Everybody knows, after all, that any attempt to revise European borders guaranteed by the entire potential of the community of socialist States is in advance condemned by history to failure.
95.	Further deterioration in the situation has been caused by the impact of these utterances on those forces that have not reconciled themselves to the defeat of Nazism and the post-war arrangements in Europe. In fact, we could see what an encouraging effect they had on West German revanchism: how it has been conspicuously revived; how it has defiantly raised its head; how, deplorably, contrary to the agreements concluded by the Federal Republic of Germany with Czechoslovakia, the Soviet Union, Poland and the German Democratic Republic, it has raised demands at rallies in Munich and elsewhere for a revision of the post-war arrangement of Europe and its borders; how, arrogantly, it claimed a "right to a homeland" or the solution of "an outstanding German question"—all this with the patronage of the highest representatives of State and Government and in conditions marked by the presence of new medium-range missiles, by the growing military strength of the Bundeswehr and the lifting of limitations on the production of certain types of weapons, including strategic ones.
96.	What is required is wisdom, far-sightedness, composure and the ability to look at matters not from the position of force and ideological illusions but in the light of political realities in order to restrain such confrontational steps, eliminate their impact and place barriers in their way—whether it be the threat of missiles, war in outer space, attempts to question the post-war settlement or the growth of revanchism.
97.	Thus, what is needed is not only a change of tone in the rhetoric but a change of approach; not only gestures but actions; not words but deeds. After all, confidence, too, is indivisible. In other words, in the spirit of the best traditions of the anti-Hitler coalition, it is necessary to display an ability to subordinate ideological prejudices and problems in mutual relations which can be solved to the primary objective criterion—the fundamental concern of mankind as a whole and of one's own nation for a return to the policy of detente, lasting peace and constructive co-operation.
98.	Czechoslovakia, in co-ordination with the other socialist countries, is always ready to contribute to such a course.
99.	Unfortunately, the situation is such that for the time being we do not see any indications that imperialism is ready to give up its current policy of force; nor do we perceive any readiness on the part of the United States to undertake concrete action for the solution of current problems and for the sake of a policy of stable, mutually advantageous co-operation.
100.	Together with Our allies, we have already expressed our willingness and readiness for such negotiations in a wide-ranging set of important peace initiatives aimed at reaching agreement on the most vital current problems.
101.	First of all, there are the proposals contained in the Political Declaration of the States Parties to the Warsaw Treaty, adopted at Prague on 5 January 1983, the joint statement issued in Moscow on 28 June 1983, and the Declaration by the member countries of the Council for Mutual Economic Assistance at their high-level Economic Conference, held in Moscow from 12 to 14 June 1984. As the President of the Czechoslovak Socialist Republic, Gustav Husak, stated recently "through their initiatives and proposals, the States of the socialist community are striving for constructive solutions of international problems, for a return to the path of detente and the settlement of crisis situations and hotbeds of tension in various parts of the world, on the basis of honest and equal negotiations, on the basis of equality and equal security".
102.	At the same time, we are ready to consider and accept any idea, any proposal that leads us away from the nuclear abyss. In the struggle against the danger of war, against the arms race, we are ready to ally ourselves with all peace-loving countries.
103.	Our approach is based on the well-founded assumption that the international situation can be restored to health only through a serious and creative dialogue imbued with a spirit of responsibility for the fate of humanity. Precisely that kind of dialogue may lead to the fulfilment of the pressing and most vital task of averting the threat of nuclear war, a task in which today the very existence of mankind is at stake. To that end, all States without exception must unite. The entire capacity of the United Nations, too, must be used for the same purpose. What must be achieved is that relations among nuclear Powers be governed by certain principles. Above all, averting a nuclear war must become the principal objective of their foreign policies, as envisaged in the extremely important proposal submitted by the highest Soviet official, Mr. Konstantin Chernenko, on 2 March 1984, which is rightly referred to as the code of conduct for nuclear Powers. Its adoption would contribute to a considerable reduction in the risk of military confrontation and to the strengthening of security and stability in the relations among States possessing those most horrible weapons ever created by man.
104.	Czechoslovakia is emphatically advocating an immediate halt to the nuclear arms race and the adoption of effective measures to reduce the stockpiles of nuclear arms until they are completely liquidated. In this context, we also appreciate the appeal made by the Heads of State or Government of six countries, in their Joint Declaration of 22 May 1984, addressed to the nuclear Powers. An exceptionally important step towards reaching those objectives, in our view, would be the freezing of nuclear-weapon arsenals by nuclear Powers possessing such weapons at both quantitative and qualitative levels, as envisaged in the highly topical proposal by the Soviet Union adopted at last year's session of the General Assembly.
105.	Also, the adoption by the nuclear Powers which have not yet done so of the obligation not to be the first to use nuclear weapons would constitute a very important measure towards reaching a positive political turn in confidence-building throughout the world.
106.	A milestone would be set on the road to nuclear disarmament by drafting and adopting a treaty on a complete and universal nuclear-weapon- test ban.
107.	We are in favour of strengthening the Treaty on the Non-Proliferation of Nuclear Weapons and of achieving its universality. In this context, Czechoslovakia attaches great importance to the Third Review Conference of the Parties to the Treaty, to be convened at Geneva in 1985. We shall work for the success of the Conference, so that it might contribute to the further strengthening of the regime for the non-proliferation of nuclear weapons.
108.	We do not regard as irreversible the situation that has been created in Europe following the start of the deployment of first-strike United States weapons; solution is possible. The deployment of those weapons must be immediately discontinued and the situation must be returned to the status that existed in the fall of last year.
109.	We support the proposals for the establishment of nuclear-free zones in various parts of the world. We are willing and ready to consider any constructive initiatives for their establishment, especially in Europe.
110.	Together with nuclear disarmament, an exceptionally timely and truly urgent task, in our view, is to prevent an extension of the arms race to outer space before it is too late and before the space surrounding our planet is filled with new types and systems of first-strike weapons—conventional, nuclear, laser or beam weapons. The use of force in outer space and from outer space against the earth, as well as from the earth against objects in outer space, must be prohibited once and for all. We are convinced that people throughout the world would welcome with relief a speedy start to Soviet-United States talks on these questions, as proposed by the Government of the Soviet Union in its statement last June. We also give our full support to the new and important Soviet initiative taken at this session by Mr. Andrei Gromyko for the adoption of an historic undertaking by all States to safeguard the use of outer space exclusively for peaceful purposes for the benefit of mankind, which might lead in the future to the establishment of a world organization to that end.
111.	At the Conference on Disarmament, at Geneva, we actively advocate the speedy drafting of a convention on the prohibition and destruction of chemical weapons. In that respect, a good foundation was provided by the proposal submitted by the Soviet Union in 19829 at the twelfth special session of the General Assembly, the second session devoted to disarmament, and supplemented by further constructive Soviet proposals, including the latest one concerning verification of the destruction of chemical weapons. The achievement of a general ban on chemical weapons may also be significantly facilitated by the proposal made by the States members of the Warsaw Treaty Organization addressed to the States members of the North Atlantic Treaty Organization [NATO] for the elimination of chemical weapons from Europe.
112.	We believe it is extremely important to give new impetus to efforts for the limitation of the conventional arms race. The urgency of this task is further increased by the fact that through the fault of the NATO militarists a new generation of conventional weapons is coming into being, whose capabilities are approaching those of the most destructive weapons. For a number of months now, a response has been awaited to one of the important joint initiatives by the Warsaw Treaty countries, namely, to begin talks with the NATO countries on the question of a freeze on military expenditures and the subsequent reduction of such expenditures. It would be useful if States not belonging to either of those two military-political groupings were also to participate in the implementation of the proposed measures.
113.	At the Conference on Confidence- and Security-building Measures and Disarmament in Europe, meeting at Stockholm, we are striving in particular to achieve the implementation of proposals relating to important military-political measures. First, there is a draft treaty on the mutual non-use of military force and the maintenance of peaceful relations. The conclusion of such a treaty would provide a legal and political guarantee of an improvement m the strengthening of confidence and security. It was with this in mind that on 7 May the Warsaw Treaty member States addressed an appeal to the member States of NATO to begin multilateral consultations on that proposal.
114.	The deliberations at the Stockholm Conference thus far have clearly shown that an agreement cannot be attained without constructive consideration of the basic important questions of confidence and security and without ensuring consideration on an equal footing of all proposals submitted. We are convinced that the Conference can reach positive results. What is needed, however, is better mutual understanding, a responsible approach and political will on the part of all the participants.
115.	At the Vienna talks on the reduction of armed forces and armaments, we have endeavoured, together with our allies, to overcome the profound deadlock reached in those talks through the fault of the West. The approach set forth in the proposals submitted by the socialist countries in 1983 provides a simple and mutually acceptable way to implement the mandate of the Vienna talks in its entirety. The appropriate use of that approach would facilitate overcoming the numerical barrier and would speed up the adoption of a mutually acceptable agreement that would make possible a substantial reduction of armed forces and armaments in Central Europe.
116.	In the interest of progress in the solution of all disarmament questions, Czechoslovakia will continue its efforts of previous years and will also at this session of the General Assembly further elaborate on the ideas of the Declaration on International Cooperation for Disarmament, which was adopted at our initiative in 1979.
117.	We believe that the General Assembly should give new encouragement to the efforts aimed at safeguarding the peaceful nature of relations among States and strengthening mutual confidence. Were it not for the policies of States that arrogate to themselves the right openly to destabilize the independent existence of other countries and to subvert their social and political order, the situation in the world would undeniably be more tranquil and less dangerous. It is precisely for this reason that we support the new and most timely proposal by the Soviet Union that the United Nations categorically condemn the policy and practice of State terrorism, which is in total contravention of the fundamental norms of international law embodied in the Charter of the United Nations.
118.	The settlement of persisting conflicts and hotbeds of tension is one of the most pressing tasks of the United Nations. In this regard, I wish to emphasize the timeliness and importance of the Soviet Union's appeal of 29 July of this year to resume without delay collective international efforts for a settlement in the Middle East. We view this appeal as a realistic proposal for a comprehensive settlement of the dangerous situation in that region caused by the aggressive expansionist policies of Israel and by imperialist interference. In this connection, we reaffirm our support for the just struggle of the Palestinian people for national self- determination and the establishment of its own independent State.
119.	We favour the speediest possible termination of hostilities between Iran and Iraq and the settlement of the conflict by political means in the spirit of the relevant United Nations decisions, in particular Security Council resolutions 540 (1983) and 552 (1984). At the same time, we oppose any external attempts at military interference, whether they are undertaken in the guise of "protection" of oil routes or under any other pretext.
120.	We strongly reject interference in the affairs of Cuba and escalation of aggressive militarist actions against Nicaragua, and we condemn once again the aggression against Grenada.
121.	We agree with those who see the cause of the explosive situation in Central America and in the Caribbean not in a global East-West confrontation but in the deep political, social and economic crisis created as a result of the interference and gross exploitation practised by imperialism. It is these causes that must be eliminated. We fully support the efforts of the Contadora Group to bring about a peaceful and just settlement of the conflict situation in that region.
122.	We value and fully support the proposals of the Government of the Democratic Republic of Afghanistan for an improvement of relations in the region. We believe that the steps taken by the Secretary-General and his Personal Representative will also contribute to finding realistic ways of achieving that goal. A prerequisite is the halting of foreign imperialist interference in the internal affairs of Afghanistan.
123.	Czechoslovakia fully supports the peoples of Viet Nam, Laos and Kampuchea in the defence of their freedom and independence and in their efforts to restore peace, stability and co-operative relations among States of the region. We demand that the General Assembly assume a realistic approach to the question of the representation of the Kampuchean people in the United Nations by their true representatives, that is, the Government of the People's Republic of Kampuchea, which has been consistently pursuing a peaceful foreign policy and striving for the development of co-operation with all States.
124.	We support the proposals of the Democratic People's Republic of Korea for a peaceful reunification of Korea on a democratic basis, preceded by the withdrawal of United States troops from the southern part of the country.
125.	We will continue to extend our full support to an equitable settlement of the question of Cyprus so that Cyprus will remain an independent, sovereign, united, territorially integral and non-aligned State, free from any foreign military presence.
126.	We continue to feel full solidarity with the just struggle of the people of Namibia, led by SWAPO, for their freedom. Namibia must be granted independence without any pre-conditions or obstructions. We also support all forms of struggle against the inhuman policy of apartheid and racial discrimination carried out by the Pretoria regime.
127.	We attach great importance to the activities of the Movement of Non-Aligned Countries and to its positive role in current international relations. We welcome its stand in favour of the halting of the arms race, the peaceful settlement of conflict situations in the world and the strengthening of peace.
128.	We fully support the demands of the developing countries and their efforts aimed at restructuring international economic relations on a just and democratic basis. We condemn the aggravation of neo- colonialist exploitation of the developing countries and the practice of the imperial States of shifting onto the shoulders of the developing countries the burden of the consequences of the economic crisis by means of both political and economic pressure.
129.	In the Declaration adopted at the Economic Conference of the member States of the Council for Mutual Economic Assistance, held in Moscow last June, the participants advocated the adoption of effective measures designed to do away with any kind of exploitation. We confirmed our steadfast commitment to the development of fruitful economic, commercial, scientific and technological contacts with all States so motivated.
130.	It is in this spirit that we continue to develop our relations with the Western countries through all existing channels, while consistently applying the well-tested principles of peaceful coexistence. Under conditions of orderly relations, we continue to conduct with most of them a dialogue which produces undisputed constructive results. We regard this as a positive feature of the overall international climate. At the same time, however, we say quite frankly that the deployment of the new first-strike weapons in certain countries of Western Europe could not leave our relations with them unaffected.
131.	The present day demands of us urgently that we rededicate ourselves to all the positive aspects of the activities of the United Nations, that we develop them and defend and strengthen, consistently and tirelessly, the foundations of world peace and security as a prerequisite and condition for the solution of the other pressing issues and problems faced by mankind. For our part, we are ready now as we were before to continue along that road.
